


Exhibit 10.27

 

________________________________________________

 

Amylin Pharmaceuticals, Inc. 2001
Non-Qualified Deferred
Compensation Plan

 

 

November 15, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PREAMBLE

 

 

 

ARTICLE 1 — GENERAL

1.1

 

Plan

1.2

 

Effective Dates

1.3

 

Amounts Not Subject to Code Section 409A

 

 

 

ARTICLE 2 — DEFINITIONS

2.1

 

Account

2.2

 

Account Balance Plan

2.3

 

Administrator

2.4

 

Adoption Agreement

2.5

 

Base Salary

2.6

 

Beneficiary

2.7

 

Board or Board of Directors

2.8

 

Bonus

2.9

 

Change in Control

2.10

 

Code

2.11

 

Common Stock Measurement Fund

2.12

 

Common Stock

2.13

 

Compensation

2.14

 

Director

2.15

 

Disabled

2.16

 

Eligible Employee

2.17

 

Employer

2.18

 

Employer Contributions

2.19

 

ERISA

2.20

 

Exchange Act

2.21

 

Identification Date

2.22

 

Key Employee

2.23

 

Measurement Fund

2.24

 

Participant

2.25

 

Performance-Based Compensation

2.26

 

Plan

2.27

 

Plan Sponsor

2.28

 

Plan Year

2.29

 

Related Employer

2.30

 

Retirement

2.31

 

Separation from Service

2.32

 

Specified Date

2.33

 

Stock Unit Account

2.34

 

Stock Unit Award

2.35

 

Unforeseeable Emergency

 

i

--------------------------------------------------------------------------------


 

2.36

 

Valuation Date

2.37

 

Years of Service

 

 

 

ARTICLE 3 — PARTICIPATION

3.1

 

Participation

3.2

 

Termination of Participation

 

 

 

ARTICLE 4 — PARTICIPANT ELECTIONS

4.1

 

Deferral Agreement

4.2

 

Amount of Deferral

4.3

 

Timing of Election to Defer

4.4

 

Election of Payment Schedule and Form of Payment

 

 

 

ARTICLE 5 — EMPLOYER CONTRIBUTIONS

5.1

 

Matching Contributions

5.2

 

Other Contributions

 

 

 

ARTICLE 6 — ACCOUNTS AND CREDITS

6.1

 

Establishment of Account

6.2

 

Credits to Account

6.3

 

Account Statements

 

 

 

ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

7.1

 

Investment Options

7.2

 

Adjustment of Accounts

7.3

 

Stock Unit Account

7.4

 

No Actual Investment

 

 

 

ARTICLE 8 — RIGHT TO BENEFITS

8.1

 

Vesting

8.2

 

Death

8.3

 

Disability

 

 

 

ARTICLE 9 — DISTRIBUTION OF BENEFITS

9.1

 

Amount of Benefits

9.2

 

Form of Distributions

9.3

 

Adjustments to Reflect Capitalization Changes In Common Stock

9.4

 

Method and Timing of Distributions

9.5

 

Unforeseeable Emergency

9.6

 

Payment Election Overrides

9.7

 

Cashouts Of Amounts Not Exceeding Stated Limit

9.8

 

Required Delay in Payment to Key Employees

9.9

 

Change in Control

9.10

 

Permissible Delays in Payment

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10 — AMENDMENT AND TERMINATION

10.1

 

Amendment by Plan Sponsor

10.2

 

Plan Termination Following Change in Control or Corporate Dissolution

10.3

 

Other Plan Terminations

10.4

 

Plan Suspension

 

 

 

ARTICLE 11 — THE TRUST

11.1

 

Establishment of Trust

11.2

 

Grantor Trust

11.3

 

Investment of Trust Funds

 

 

 

ARTICLE 12 — PLAN ADMINISTRATION

12.1

 

Powers and Responsibilities of the Administrator

12.2

 

Claims and Review Procedures

12.3

 

Plan Administrative Costs

12.4

 

No Discretionary Distributions

12.5

 

Permitted Acceleration of Payment

 

 

 

ARTICLE 13 — SECURITIES LAWS COMPLIANCE

13.1

 

Designation of Participants

13.2

 

Action by Administrator

13.3

 

Compliance with Section 16

13.4

 

Capitalization Changes

 

 

 

ARTICLE 14 — MISCELLANEOUS

14.1

 

Unsecured General Creditor of the Employer

14.2

 

Employer’s Liability

14.3

 

Limitation of Rights

14.4

 

Anti-Assignment

14.5

 

Facility of Payment

14.6

 

Notices

14.7

 

Tax Withholding

14.8

 

Indemnification

14.9

 

Successors

14.10

 

Validity

14.11

 

Scrivener’s Error

14.12

 

Disclaimer

14.13

 

Governing Law

 

iii

--------------------------------------------------------------------------------


 

PREAMBLE

 

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both.  The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
and other guidance issued thereunder (“Section 409A”) and shall be implemented,
interpreted and administered in a manner consistent therewith.  To the extent
one or more provisions of this Plan do not comply with Section 409A, such
provision shall be automatically and immediately voided, and shall be amended as
soon as administratively feasible and shall be administered to so comply.

 

--------------------------------------------------------------------------------


 

ARTICLE 1 — GENERAL

 

1.1                               Plan.  The Plan will be referred to by the
name specified in the Adoption Agreement.

 

1.2                               Effective Dates.

 

(a)                                  Original Effective Date.  The Original
Effective Date is the date as of which the Plan was initially adopted.

 

(b)                                 Amendment Effective Date.  The Amendment
Effective Date is the date specified in the Adoption Agreement as of which the
Plan is amended and restated.  Except to the extent otherwise provided herein or
in the Adoption Agreement, from and after the Amendment Effective Date the
amended and restated Plan shall apply to all amounts deferred under the Plan,
including amounts deferred before the Amendment Effective Date, and shall apply
to any benefit payments made on or after the Amendment Effective Date.

 

(c)                                  Special Effective Date.  A Special
Effective Date may apply to any given provision if so specified in Appendix A of
the Adoption Agreement.  A Special Effective Date will control over the Original
Effective Date or Amendment Effective Date, whichever is applicable, with
respect to such provision of the Plan.

 

1.3                               Amounts Not Subject to Code Section 409A

 

As provided in Section 1.01 of the Adoption Agreement, all amounts deferred
under the Plan before January 1, 2008, including amounts not subject to Code
Section 409A, will be administered in accordance with the terms of this amended
and restated Plan document on and after the Amendment Effective Date.

 

1-1

--------------------------------------------------------------------------------


 

ARTICLE 2 — DEFINITIONS

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

 

2.1                               “Account” means an account established for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains, losses or distributions included thereon.  The Account shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant or to
the Participant’s Beneficiary pursuant to the Plan.

 

2.2                               “Account Balance Plan” means any non-qualified
deferred compensation account balance plan (as defined in
§31.3121(v)(2)-1(c)(1)(ii)(A) of the Treasury Regulations) sponsored by the Plan
Sponsor or any Employer that would be aggregated with the Plan for purposes of
Section 409A.

 

2.3                               “Administrator” means the person or persons
designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement to be
responsible for the administration of the Plan.  If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.

 

2.4                               “Adoption Agreement” means the agreement
adopted by the Plan Sponsor that establishes the Plan.

 

2.5                               “Base Salary” has the meaning set forth in
Section 3.01(a) of the Adoption Agreement.

 

2.6                               “Beneficiary” means the persons, trusts,
estates or other entities entitled under Section 8.2 to receive benefits under
the Plan upon the death of a Participant.

 

2.7                               “Board” or “Board of Directors” means the
Board of Directors of the Plan Sponsor or any committee or person delegated
authority by the Board with respect to administration of the Plan, as
applicable.

 

2.8                               “Bonus” means an amount of incentive
remuneration payable by the Employer to a Participant, including cash awards and
Stock Unit Awards.

 

2.9                               “Change in Control” means the occurrence of an
event involving the Plan Sponsor that is described in Section 9.9.

 

2-1

--------------------------------------------------------------------------------


 

2.10                        “Code” means the Internal Revenue Code of 1986, as
amended.

 

2.11                        “Common Stock Measurement Fund” shall mean the
Measurement Fund that tracks the performance of the Amylin Pharmaceuticals
Common Stock Fund (RTCL). Participants will have no rights as stockholders of
the Plan Sponsor with respect to allocations made to their Stock Unit Accounts
which are deemed invested in the Common Stock Measurement Fund.

 

2.12                        “Common Stock” means the Plan Sponsor’s common
stock.

 

2.13                        “Compensation” has the meaning specified in
Section 3.01 of the Adoption Agreement.

 

2.14                        “Director” means a non-employee member of the Board
who has been designated by the Employer as eligible to participate in the Plan.

 

2.15                        “Disabled” means a determination by the
Administrator that the Participant is either (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Employer.  A Participant will be considered Disabled if he is determined to be
totally disabled by the Social Security Administration or the Railroad
Retirement Board.

 

2.16                        “Eligible Employee” means an employee of the
Employer who satisfies the requirements in Section 2.01 of the Adoption
Agreement.

 

2.17                        “Employer” means the Plan Sponsor and any other
entity which is authorized by the Plan Sponsor to participate in and, in fact,
does adopt the Plan.

 

2.18                        “Employer Contributions” means amounts contributed
to the Plan by an Employer pursuant to Article 5.

 

2.19                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

2.20                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.  Reference to a section of the Exchange Act shall
include that

 

2-2

--------------------------------------------------------------------------------


 

section and any comparable section or sections of any future legislation that
amends, supplements or supersedes such section.

 

2.21                        “Identification Date” means the date as of which Key
Employees are determined which is specified in Section 1.06 of the Adoption
Agreement.

 

2.22                        “Key Employee” means an employee who satisfies the
conditions set forth in Section 9.8.

 

2.23                        “Measurement Fund” shall mean the mutual funds,
insurance company separate accounts, indexed rates or other methods selected by
the Board for the purpose of providing the basis on which gains and losses shall
be attributed to Account balances under the Plan.

 

2.24                        “Participant” means an Eligible Employee or Director
who commences participation in the Plan in accordance with Article 3.

 

2.25                        “Performance-Based Compensation” means Compensation
that meets the requirements of performance-based compensation specified in
Section 409A(a)(4)(B)(iii) of the Code and regulations and other guidance
promulgated thereunder.  Performance-Based Compensation shall be designated as
such by the Employer as contingent upon the satisfaction of performance goals
and must relate to services performed by the Participant during a designated
incentive period of at least twelve (12) months.  The performance goals must be
pre-established by the Employer in writing no later than ninety (90) days after
the commencement of the performance period, and the outcome must be
substantially uncertain at the time the criteria are established.

 

2.26                        “Plan” means the unfunded plan of deferred
compensation set forth herein, including the Adoption Agreement and any trust
agreement, as adopted by the Plan Sponsor and as amended from time to time.

 

2.27                        “Plan Sponsor” means the entity identified in
Section 1.03 of the Adoption Agreement.

 

2.28                        “Plan Year” means the period identified in
Section 1.02 of the Adoption Agreement.

 

2.29                        “Related Employer” means the Employer and (a) any
corporation that is a member of a controlled group of corporations as defined in
Code Section 414(b) that includes the Employer and (b) any trade or business
that is under common control as defined in Code Section 414(c) that includes the
Employer.

 

2.30                        “Retirement” has the meaning specified in
Section 6.01(f) of the Adoption Agreement.

 

2-3

--------------------------------------------------------------------------------


 

2.31                        “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer.  All determinations of
whether a Separation from Service has occurred will be made in a manner
consistent with Section 409A and the following provisions, to the extent
applicable.

 

A Separation from Service does not occur if the Participant is on military
leave, sick leave or other bona fide leave of absence if the period of leave
does not exceed six months or such longer period during which the Participant’s
right to re-employment is provided by statute or contract.  If the period of
leave exceeds six months and the Participant’s right to re-employment is not
provided either by statute or contract, a Separation from Service will be deemed
to have occurred on the first day following the six-month period.  If the period
of leave is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where the impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29 month period of absence may
be substituted for the six month period.

 

Whether a termination of employment has occurred is based on whether the facts
and circumstances, indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform as an employee after such date would permanently decrease to no more
than 20 percent of the average level of bona fide services performed over the
immediately preceding 36 month period (or the full period of services to the
Related Employer if the employee has been providing services to the Related
Employer for less than 36 months). If a Participant continues to provide
services to a Related Employer in a capacity other than as an employee, the
Participant will not be deemed to have a termination of employment if the
Participant is providing services at an annual rate that is at least 50 percent
of the services rendered by such individual, on average, during the immediately
preceding 36 month period of employment (or such lesser period of employment)
and the annual remuneration for such services is at least 50 percent of the
average annual remuneration earned during the final 36 calendar months of
employment (or such less period of employment).

 

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

 

2-4

--------------------------------------------------------------------------------

 

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service.  If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.

 

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

 

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Section 409A with any plan in which the
Participant participates as an employee.  To give effect to the foregoing
provision, the Plan shall maintain separate accounting for the portion of the
Participant’s Account attributable to Director deferrals and Employer
contributions to Director Accounts, and any related earnings and distributions
with respect to such amounts.

 

2.32                        “Service Condition Award” means an award the vesting
of which is subject to a condition requiring the Participant to continue to
provide services for a period of at least 12 months from the date of grant in
order to avoid forfeiture of the award.   Notwithstanding the foregoing, a
Service Condition Award may earlier vest in the event of a Participant’s death
or Disability, or upon a Change in Control, in accordance with the provisions of
Treas. Reg. 1.409A-2(a)(5) and still qualify as a Service Condition Award. 
Service Condition Awards may include, for example, Stock Unit Awards.

 

2-5

--------------------------------------------------------------------------------


 

2.33                        “Specified Date” means a date specified by the
Participant on the deferral agreement which will trigger distribution of the
elected portion of the Participant’s Account.

 

2.34                        “Stock Unit Account” means the portion of the
Account that is attributable to deferrals of Stock Unit Awards.

 

2.35                        “Stock Unit Award” shall mean any stock unit award
granted by an Employer to a Participant which is eligible to be deferred under
the Plan as determined by the Board and provided under the terms of the
applicable stock unit award agreement.

 

2.36                        “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
section 152(b)(i), (b)(2) and (d)(i)(B); loss of the Participant’s property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

2.37                        “Valuation Date” means each business day of the Plan
Year.

 

2.38                        “Years of Service” means each one year period for
which the Participant receives service credit in accordance with the provisions
of Section 7.01(e) of the Adoption Agreement.

 

2-6

--------------------------------------------------------------------------------


 

ARTICLE 3 — PARTICIPATION

 

3.1                               Participation.  The Participants in the Plan
shall be those Directors and employees of the Employer who satisfy the
requirements of Section 2.01 of the Adoption Agreement.

 

3.2                               Termination of Participation.  The
Administrator may terminate a Participant’s participation in the Plan only in a
manner consistent with Code Section 409A.  The Administrator may determine that
a Participant that has not had a Separation from Service shall no longer be
eligible to participate in the Plan.  If the Administrator terminates a
Participant’s eligibility to participate in the Plan prior to the Participant’s
Separation from Service, then the Participant’s vested Account balance, if any,
shall remain in the Plan and will be paid out in accordance with the terms of
this Plan and the applicable deferral election.

 

3-1

--------------------------------------------------------------------------------


 

ARTICLE 4 — PARTICIPANT ELECTIONS

 

4.1                               Deferral Agreement.  If permitted by the Plan
Sponsor in accordance with Section 4.01 of the Adoption Agreement, each Eligible
Employee and Director may elect to defer his Compensation within the meaning of
Section 3.01 of the Adoption Agreement by executing in writing or
electronically, a deferral agreement in accordance with rules and procedures
established by the Administrator and the provisions of this Article 4.

 

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation.  An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

 

A deferral agreement may be changed or revoked during the period specified by
the Administrator.  Except as provided in Section 9.4 and 9.5 of the Plan or in
Section 4.01(c) of the Adoption Agreement, a deferral agreement becomes
irrevocable at the close of the specified period.

 

4.2                               Amount of Deferral.  An Eligible Employee or
Director may elect to defer Compensation in any amount permitted by
Section 4.01(a) of the Adoption Agreement.

 

4.3                               Timing of Election to Defer.

 

(a)                                  General.  Except as otherwise provided
below, each Eligible Employee or Director who desires to defer Compensation
otherwise payable during a Plan Year must execute a deferral agreement within
the period preceding the Plan Year specified by the Administrator.

 

(b)                                 Bonus.  Each Eligible Employee or Director
who desires to defer Compensation that is a Bonus must execute a deferral
agreement within the period preceding the Plan Year during which the Bonus is
earned that is specified by the Administrator, except that if the Bonus can be
treated as Performance Based Compensation as described in Code
Section 409A(a)(4)(B)(iii), the deferral agreement may be executed within the
period specified by the Administrator, which period, in no event, shall end
after the date which is six months prior to the end of the period during which
the Bonus is earned, provided that (i) such compensation has not yet become
readily ascertainable, and (ii) the Participant has

 

4-1

--------------------------------------------------------------------------------


 

performed services continuously from the later of (y) the beginning of the
performance period, or (z) the date the performance goals are established
through the date of filing of the deferral agreement.  In addition, if the
Compensation qualifies as ‘fiscal year compensation’ within the meaning of Reg.
Sec. 1.409A -2(a)(6), the deferral agreement may be made not later than the end
of the Employer’s taxable year immediately preceding the first taxable year of
the Employer in which any services are performed for which such Compensation is
payable.

 

(c)                                  Initial Year of Eligibility.  Except as
otherwise provided below, an employee who is classified or designated as an
Eligible Employee during a Plan Year or a Director who is designated as eligible
to participate during a Plan Year may elect to defer Compensation otherwise
payable during the remainder of such Plan Year in accordance with the rules of
this Section 4.3(c) by executing a deferral agreement within the thirty (30) day
period beginning on the date the employee is classified or designated as an
Eligible Employee or the date the Director is designated as eligible, whichever
is applicable, if permitted by Section 2.01 of the Adoption Agreement.  If
Compensation is based on a specified performance period that begins before the
Eligible Employee or Director executes his deferral agreement, the election will
be deemed to apply to the portion of such Compensation equal to the total amount
of Compensation for the performance period multiplied by the ratio of the number
of days remaining in the performance period after the election becomes
irrevocable and effective over the total number of days in the performance
period.

 

The deferral election cannot apply during the first year that the Participant
first becomes eligible to participate in the Plan if the Participant previously
was eligible to participate in any other Account Balance Plan.  For purposes of
the initial eligibility election, a Participant that previously ceased to be
eligible to participate in the Plan will also be treated as being initially
eligible to participate in the Plan if the Participant has not been eligible to
participate in the Plan (other than the accrual of earnings) at any time during
the 24-month period ending on the date the Participant again becomes eligible to
participate in the Plan.

 

(d)                                 Service Condition Awards.  Subject to any
terms and conditions imposed by the Board, Participants may elect to defer
Service Condition Awards under the Plan following the commencement of the Plan
Year during which such Service Condition Award is granted, provided that such
deferral election is made: (i) no later than thirty (30) days following the
grant date of the Service

 

4-2

--------------------------------------------------------------------------------


 

Condition Award, and (ii) at least 12 months in advance of the earliest date at
which the forfeiture condition applicable to such Service Condition Award could
lapse, or such election is otherwise made in compliance with the requirements of
Section 409A of the Code and the regulations and other guidance thereunder.  To
the extent required by Treas. Reg. 1.409A-2(a)(5), if a Service Condition Award
accelerates vesting upon the Participant’s death or disability, or in the event
of a Change in Control, any Participant deferral election made in accordance
with this provision shall be void and shall have no force or effect.

 

4.4                               Election of Payment Schedule and Form of
Payment.

 

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

 

(a)           If the Plan Sponsor has elected to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply.  At the time an Eligible Employee of Director completes a
deferral agreement, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for the
Compensation subject to the deferral agreement and for any Employer
contributions that may be credited to the Participant’s Account during the Plan
Year from among the options the Plan Sponsor has made available for this purpose
and which are specified in 6.01(b) of the Adoption Agreement.  If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event.  If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.

 

(b)           If the Plan Sponsor has elected not to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply.  At the time an Eligible Employee or Director first
completes a deferral agreement, the Eligible Employee or Director must elect a
distribution event (which includes a specified time) and a form of payment for
amounts credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement.  If an Eligible Employee or Director fails to elect a
distribution event, such Participant shall be deemed to have elected Separation
from Service in the distribution event.  If the Participant fails to elect a
form of payment, the Participant shall be deemed to have elected a lump sum form
of payment.

 

4-3

--------------------------------------------------------------------------------


 

ARTICLE 5 — EMPLOYER CONTRIBUTIONS

 

5.1                               Matching Contributions.  If elected by the
Plan Sponsor in Section 5.01(a) of the Adoption Agreement, the Employer will
credit the Participant’s Account with a matching contribution determined in
accordance with the formula specified in Section 5.01(a) of the Adoption
Agreement.  The matching contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(a)(iii) of the
Adoption Agreement.

 

5.2                               Other Contributions.  If elected by the Plan
Sponsor in Section 5.01(b) of the Adoption Agreement, the Employer will credit
the Participant’s Account with a contribution determined in accordance with the
formula or method specified in Section 5.01(b) of the Adoption Agreement.  The
contribution will be treated as allocated to the Participant’s Account at the
time specified in Section 5.01(b)(iii) of the Adoption Agreement.

 

5-1

--------------------------------------------------------------------------------


 

ARTICLE 6 — ACCOUNTS AND CREDITS

 

6.1                               Establishment of Account.  For accounting and
computational purposes only, the Administrator will establish and maintain an
Account on behalf of each Participant which will reflect the credits made
pursuant to Section 6.2, distributions or withdrawals, along with the earnings,
expenses, gains and losses allocated thereto, attributable to the hypothetical
investments made with the amounts in the Account as provided in Article 7.  The
Administrator will establish and maintain such other records and accounts, as it
decides in its discretion to be reasonably required or appropriate to discharge
its duties under the Plan.

 

6.2                               Credits to Account.  A Participant’s Account
will be credited for each Plan Year with the amount of his elective deferrals
under Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5.

 

6.3                               Account Statements.  Participants shall
receive Plan Account statements at least annually in accordance with procedures
established by the Administrator.

 

6-1

--------------------------------------------------------------------------------


 

ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

 

7.1                               Investment Options.  The amount credited to
each Account shall be treated as invested in the Measurement Funds designated
for this purpose by the Administrator.

 

7.2                               Adjustment of Accounts.  The amount credited
to each Account shall be adjusted for hypothetical investment earnings,
expenses, gains or losses in an amount equal to the earnings, expenses, gains or
losses attributable to the Measurement Funds selected by the party designated in
Section 9.01 of the Adoption Agreement from among the Measurement Funds provided
in Section 7.1.  If permitted by Section 9.01 of the Adoption Agreement, a
Participant (or the Participant’s Beneficiary after the death of the
Participant) may, in accordance with rules and procedures established by the
Administrator, select the Measurement Funds from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or to future credits to the Account under
Section 6.2 effective as of the Valuation Date coincident with or next following
notice to the Administrator.  Each Account shall be adjusted as of each
Valuation Date to reflect: (a) the hypothetical earnings, expenses, gains and
losses described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals.  In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.

 

7.3                               Stock Unit Account.  Each time a Participant
timely elects to defer a Stock Unit Award, an equivalent number of shares of
Common Stock subject to such Stock Award shall be credited to the Participant’s
Stock Unit Account.  Notwithstanding any other provision of this Plan to the
contrary, the Stock Unit Account shall be automatically allocated to the Common
Stock Measurement Fund and may not be allocated to any other investment option.

 

7.4                               No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation of amounts
credited to his or her Account thereto, the calculation of additional amounts
and the crediting or debiting of such amounts to a Participant’s Account shall
not be considered or construed in any manner as an actual investment of any
portion of his or her Account in any such Measurement Fund.  In the event that
the Company or the Trustee (as that term is defined in the Trust), in its own
discretion, decides to invest funds in any or all of the Measurement Funds, no
Participant shall have any rights in or to such investments themselves.  Without
limiting the foregoing, a Participant’s Account balance shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by the Company or the Trust; the Participant shall at all times remain an
unsecured creditor of the Company.

 

7-1

--------------------------------------------------------------------------------

 

ARTICLE 8 — RIGHT TO BENEFITS

 

8.1                               Vesting.  A Participant, at all times, has the
100% nonforfeitable interest in the amounts credited to the Participant’s
Account attributable to his elective deferrals of any cash Compensation made in
accordance with Section 4.1.

 

A Participant shall vest in the amounts credited to the Participant’s Account
attributable to the elective deferral of a Stock Unit Award in accordance with
the vesting schedule applicable to the particular Stock Unit Award, which may
vary among Participants and among Stock Unit Awards granted to a Participant. 
In the event of a Participant’s Separation from Service prior to the date on
which all Stock Units Awards have otherwise vested, the unvested portion of any
such Stock Unit Award shall be forfeited, and no Employer or the Plan shall be
liable for the distribution of shares of Common Stock to such Participant.  Any
stock units credited to a Participant’s Account by his or her Employer on his or
her behalf which are forfeited by such Participant pursuant to the preceding
sentence shall cease to be liabilities of the Employer or the Plan and such
stock units shall be immediately debited from the Participant’s Account.

 

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant vesting schedule and provisions in Section 7.01 of
the Adoption Agreement.

 

8.2                               Death.  The Plan Sponsor may elect to
accelerate vesting of any portion of the Account attributable to Employer
Contributions upon the death of the Participant in accordance with
Section 7.01(d) of the Adoption Agreement and/or to accelerate Account
distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement.  If the Plan Sponsor does not elect
to accelerate distributions upon death in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the vested amount credited to the
Participant’s Account will be paid in accordance with the provisions of
Article 9.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

 

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator.  If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

 

8-1

--------------------------------------------------------------------------------


 

8.3                               Disability.  If the Plan Sponsor has elected
to accelerate vesting of any portion of the Account attributable to Employer
Contributions upon the occurrence of a Disability in accordance with
Section 7.01(d) of the Adoption Agreement and/or to permit distributions of any
portion of the Account upon Disability in accordance with Section 6.01(b) or
Section 6.01(d) of the Adoption Agreement, the determination of whether a
Participant has incurred a Disability shall be made by the Administrator in a
manner consistent with the requirements of Section 409A.

 

8-2

--------------------------------------------------------------------------------


 

ARTICLE 9 — DISTRIBUTION OF BENEFITS

 

9.1                               Amount of Benefits.  The vested amount
credited to a Participant’s Account as determined under Articles 6, 7 and 8
shall determine and constitute the basis for the value of benefits payable to
the Participant under the Plan.

 

9.2                               Form of Distributions.  Distributions of the
vested portion of the Account balance (not including the Stock Unit Account
portion of the Account balance allocated to the Common Stock Measurement Fund)
shall be paid to Participants in cash.  The portion of the Account balance
allocated to the Common Stock Measurement Fund shall be paid to Participant’s in
an equivalent number of shares of the Common Stock credited to the Participant’s
Stock Unit Account.  The source of shares of Common Stock distributed pursuant
to this Plan with respect to the Stock Unit Account shall be the Plan’s
Sponsor’s 2009 Equity Incentive Plan and any successor equity incentive plan
adopted by the Plan Sponsor.  The source of shares of Common Stock distributed
pursuant to this Plan with respect to Director cash fees that are allocated to
the Common Stock Measurement Fund shall be the open market.  Any portion of the
Account designated to be distributed in shares of Common Stock, but which are
not sufficient to purchase one whole share of Common Stock shall instead be paid
to the Participant in cash.

 

9.3                               Adjustments to Reflect Capitalization Changes
In Common Stock.  If the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Plan Sponsor, or of another company, by reason of a dividend, distribution,
stock split, reverse stock split, stock dividend, combination or
reclassification of the Plan Sponsor’s  common stock, reorganization, merger,
consolidation, split-up, repurchase, liquidation, dissolution, sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Plan Sponsor, exchange of common stock or other securities of the Plan Sponsor,
or other similar corporate transaction or event, such that the Board determines
affects the Common Stock such that an adjustment is determined by the Board to
be appropriate in order to prevent dilution or enlargement of the benefits
intended to be made available under the Plan, the Board shall make an
appropriate and equitable adjustment to the number of shares of Common Stock
credited to the Account.  Any such adjustment made by the Board shall be final
and binding upon a Participant, the Plan Sponsor and all other interested
persons.

 

9-1

--------------------------------------------------------------------------------


 

9.4                               Method and Timing of Distributions.  Except as
otherwise provided in this Article 9, distributions under the Plan shall be made
in accordance with the elections made or deemed made by the Participant under
Article 4.  Subject to the provisions of Section 9.8 requiring a six month delay
for certain distributions to Key Employees, distributions following a payment
event shall commence at the time specified in Section 6.01(a) of the Adoption
Agreement.  If permitted by Section 6.01(g) of the Adoption Agreement, a
Participant may elect, at least twelve months before a scheduled distribution
event, to delay the payment date for a minimum period of sixty months from the
originally scheduled date of payment.  The distribution election change must be
made in accordance with procedures and rules established by the Administrator. 
The Participant may, at the same time the date of payment is deferred, change
the form of payment but such change in the form of payment may not effect an
acceleration of payment in violation of Code Section 409A or the provisions of
Reg. Sec. 1.409A-2(b).  For purposes of this Section 9.4, a series of
installment payments is always treated as a single payment and not as a series
of separate payments.

 

Notwithstanding anything to the contrary set forth herein, in accordance with
the transition relief available under IRS Notice 2007-86 and any applicable
procedures established by the Administrator, a Participant may at any time on or
before December 31, 2008, upon approval of the Administrator, elect to change
his or her prior election with respect to the time and/or form of payment of all
or any portion of the Participant’s Account balance, and may make separate
election changes with respect to portions of the Account balance attributable to
amounts deferred for different Plan Years.  Such election changes may apply only
to that portion of the Account balance that would not otherwise be payable in
the year such election is made, and may not cause any portion of the Account
balance to be paid in the year such election is made that would not otherwise be
payable in such year.  Such election changes shall be made by filing a new
election form with the Administrator on or before December 31, 2008, in such
form as the Administrator may determine.

 

9.5                               Unforeseeable Emergency.  A Participant may
request a distribution due to an Unforeseeable Emergency if the Plan Sponsor has
elected to permit Unforeseeable Emergency withdrawals under Section 8.01(a) of
the Adoption Agreement.  The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted, and may require the Participant to certify that the need cannot be
reasonably met from other sources.   Whether a Participant has incurred an
Unforeseeable Emergency will be determined by the Administrator on the basis of
the relevant facts and circumstances in its sole discretion, but, in no event,
will an Unforeseeable Emergency be deemed to exist if the hardship can be
relieved:  (a) through reimbursement or compensation by insurance or otherwise,
(b) by

 

9-2

--------------------------------------------------------------------------------


 

liquidation of the Participant’s assets to the extent such liquidation would not
itself cause severe financial hardship, or (c) by cessation of deferrals under
the Plan.  A distribution due to an Unforeseeable Emergency must be limited to
the amount reasonably necessary to satisfy the emergency need and may include
any amounts necessary to pay any federal, state or local income tax penalties
reasonably anticipated to result from the distribution.  The distribution will
be made in the form of a single lump sum payment.  If permitted by
Section 8.01(b) of the Adoption Agreement, a Participant’s deferral elections
for the remainder of the Plan Year will be cancelled upon a withdrawal due to an
Unforeseeable Emergency.  If the payment of all or any portion of the
Participant’s vested Account is being delayed in accordance with Section 9.8 at
the time he experiences an Unforeseeable Emergency, the amount being delayed
shall not be subject to the provisions of this Section 9.5 until the expiration
of the six month period of delay required by section 9.8.

 

9.6                               Payment Election Overrides.  If the Plan
Sponsor has elected one or more payment election overrides in accordance with
Section 6.01(d) of the Adoption Agreement, the following provisions apply.  Upon
the occurrence  of the first event selected by the Plan Sponsor, the remaining
vested amount credited to the Participant’s Account shall be paid in the form
designated by the Participant or his Beneficiary regardless of whether the
Participant had made different elections of time and/or form of payment or
whether the Participant was receiving installment payments at the time of the
event.

 

9.7                               Cashouts Of Amounts Not Exceeding Stated
Limit.  If the vested amount credited to the Participant’s Account does not
exceed the limit established for this purpose by the Plan Sponsor in
Section 6.01(e) of the Adoption Agreement at the time he separates from service
with the Related Employer for any reason, the Employer shall distribute such
amount to the Participant at the time specified in Section 6.01(a) of the
Adoption Agreement in a single lump sum payment following such termination
regardless of whether the Participant had made different elections of time or
form of payment as to the vested amount credited to his Account or whether the
Participant was receiving installments at the time of such termination.  A
Participant’s Account, for purposes of this Section 9.7, shall include any
amounts described in Section 1.3.

 

9.8                               Required Delay in Payment to Key Employees. 
Except as otherwise provided in this Section 9.8, a distribution made on account
of Separation from Service (or Retirement, if applicable) to a Participant who
is a Key Employee as of the date of his Separation from Service (or Retirement,
if applicable) shall not be made before the date which is six months after the
Separation from Service (or Retirement, if applicable).

 

9-3

--------------------------------------------------------------------------------


 

(a) A Participant is treated as a Key Employee if (i) he is employed by a
Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code
Section 416(i)(5), at any time during the twelve month period ending on the
Identification Date, which would generally include:

 

(i)            An officer of an Employer having an annual compensation greater
than $130,000, as adjusted at the same time and in the same manner as under
Section 415(d) of the Code, except that the base period shall be the calendar
quarter beginning July 1, 2001 (which amount is $135,000 for the Plan Year
beginning January 1, 2005, $140,000 for the Plan Year beginning January 1, 2006,
and $145,000 for the Plan Year beginning January 1, 2007).  Not more than fifty
(50) employees or, if less, the greater of three (3) employees or ten percent
(10%) of the Employer’s employees shall be considered as officers for purposes
of this subsection.

 

(ii)           A five percent owner of the Employer.

 

(iii)          A one percent owner of the Employer having an annual Compensation
from the Employer of more than $150,000.

 

Whether an Employee is a five percent owner or a one percent owner shall be
determined in accordance with Section 416(i)(1)(B) of the Code.

 

(b) A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date.  The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.

 

(c) The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements.  The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date.  Use of an alternative method that satisfies the
requirements of this Section 9.8(c) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).

 

(d) The six month delay does not apply to payments that occur after the death of
the Participant.  If the payment of all or any portion of the Participant’s
vested Account is being delayed in accordance with this

 

9-4

--------------------------------------------------------------------------------


 

Section 9.8 at the time he incurs a Disability which would otherwise require a
distribution under the terms of the Plan, no amount shall be paid until the
expiration of the six month period of delay required by this Section 9.8.

 

9.9                               Change in Control.  If the Plan Sponsor has
elected to permit distributions upon a Change in Control, the following
provisions shall apply.  A distribution made upon a Change in Control will be
made at the time specified in Section 6.01(a) of the Adoption Agreement in the
form elected by the Participant in accordance with the procedures described in
Article 4.  Alternatively, if the Plan Sponsor has elected in accordance with
Section 11.02 of the Adoption Agreement to require distributions upon a Change
in Control, the Participant’s remaining vested Account shall be paid to the
Participant or the Participant’s Beneficiary at the time specified in
Section 6.01(a) of the Adoption Agreement as a single lump sum payment.  A
Change in Control, for purposes of the Plan, will occur upon a change in the
ownership of the Plan Sponsor, a change in the effective control of the Plan
Sponsor or a change in the ownership of a substantial portion of the assets of
the Plan Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of
the Adoption Agreement.  The Plan Sponsor, for this purpose, includes any
corporation identified in this Section 9.9  All distributions made in accordance
with this Section 9.9 are subject to the provisions of Section 9.8.

 

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

 

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.9.  A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

 

(a)                      Relevant Corporations.  To constitute a Change in
Control for purposes of the Plan, the event must relate to (i) the corporation
for whom the Participant is performing services at the time of the Change in
Control, (ii) the corporation that is liable for the payment of the
Participant’s benefits under the Plan (or all corporations liable if more than
one corporation is liable) but only if either the deferred compensation is
attributable to the performance of services by the Participant for such
corporation (or corporations) or there is a bona fide business purpose for such
corporation (or corporations) to be

 

9-5

--------------------------------------------------------------------------------


 

liable for such payment and, in either case, no significant purpose of making
such corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii).  A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.

 

(b)                     Stock Ownership.  Code Section 318(a) applies for
purposes of determining stock ownership.  Stock underlying a vested option is
considered owned by the individual who owns the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option).  If, however, a vested option is exercisable for
stock that is not substantially vested (as defined by Treasury Regulation
Section 1.83-3(b) and (j)) the stock underlying the option is not treated as
owned by the individual who holds the option.

 

(c)                      Change in the Ownership of a Corporation.  A change in
the ownership of a corporation occurs on the date that any one person or more
than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation.  If any one person or more than one
person acting as a proxy is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of a corporation,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the corporation (or to cause a
change in the effective control of the corporation as discussed below in
Section 9.9(d)).  An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  Section 9.9(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.  For purposes of this
Section 9.9(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering.  Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both

 

9-6

--------------------------------------------------------------------------------


 

corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

(d)                     Change in the effective control of a corporation.  A
change in the effective control of a corporation occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing thirty (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 9.9(a) for which no other corporation is a majority shareholder for
purposes of Section 9.9(a).  In the absence of an event described in
Section 9.9(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred.  A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in
Section 9.9(c) or a change in the ownership of a substantial portion of the
assets of such corporation as described in Section 9.9(e).  If any one person,
or more than one person acting as a group, is considered to effectively control
a corporation within the meaning of this Section 9.9(d), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation or to
cause a change in the ownership of the corporation within the meaning of
Section 9.9(c).  For purposes of this Section 9.9(d), persons will or will not
be considered to be acting as a group in accordance with rules similar to those
set forth in Section 9.9(c) with the following exception.  If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

 

(e)                      Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one

 

9-7

--------------------------------------------------------------------------------


 

person, or more than one person acting as a group (as determined in accordance
with rules similar to those set forth in Section 9.9(d)), acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the corporation
immediately prior to such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the corporation of the value
of the assets being disposed of determined without regard to any liabilities
associated with such assets.  There is no Change in Control event under this
Section 9.9(e) when there is a transfer to an entity that is controlled by the
shareholders of the transferring corporation immediately after the transfer.  A
transfer of assets by a corporation is not treated as a change in ownership of
such assets if the assets are transferred to (i) a shareholder of the
corporation (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the
corporation, (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the corporation, or (iv) an entity,
at least fifty (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in Section 9.9(e)(iii).  For
purposes of the foregoing, and except as otherwise provided, a person’s status
is determined immediately after the transfer of assets.

 

9.10                        Permissible Delays in Payment.  Distributions may be
delayed beyond the date payment would otherwise occur in accordance with the
provisions of Articles 8 and 9 in any of the following circumstances as long as
the Employer treats all payments to similarly situated Participants on a
reasonably consistent basis.

 

(a)                        The Employer may delay payment if it reasonably
anticipates that its deduction with respect to such payment would be limited or
eliminated by the application of Code Section 162(m).  Payment must be made
during the Participant’s first taxable year in which the Employer reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year the deduction of such payment will not be barred by the application of
Code Section 162(m) or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the
Employer’s taxable year in which the Participant separates from service or the
15th day of the third month following the Participant’s

 

9-8

--------------------------------------------------------------------------------


 

Separation from Service.  If a scheduled payment to a Participant is delayed in
accordance with this Section 9.10(a), all scheduled payments to the Participant
that could be delayed in accordance with this Section 9.10(a) will also be
delayed.

 

(b)                       The Employer may also delay payment if it reasonably
anticipates that the making of the payment will violate federal securities laws
or other applicable laws provided payment is made at the earliest date on which
the Employer reasonably anticipates that the making of the payment will not
cause such violation.

 

(c)                        The Employer reserves the right to amend the Plan to
provide for a delay in payment upon such other events and conditions as the
Secretary of the Treasury may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

 

9-9

--------------------------------------------------------------------------------

 

ARTICLE 10 — AMENDMENT AND TERMINATION

 

10.1                        Amendment by Plan Sponsor.  The Plan Sponsor
reserves the right to amend the Plan (for itself and each Employer) through
action of its Board of Directors.  No amendment can directly or indirectly
deprive any current or former Participant or Beneficiary of all or any portion
of his Account which had accrued and become vested prior to the amendment.

 

10.2                        Plan Termination Following Change in Control or
Corporate Dissolution.  If so elected by the Plan Sponsor in 11.01 of the
Adoption Agreement, the Plan Sponsor reserves the right to terminate the Plan
and distribute all amounts credited to all Participant Accounts within the 30
days preceding or the twelve months following a Change in Control as determined
in accordance with the rules set forth in Section 9.9. For this purpose, the
Plan will be treated as terminated only if all agreements, methods, programs and
other arrangements sponsored by the Related Employer immediately after the
Change in Control which are treated as a single plan under Reg. Sec.
1.409A-1(c)(2) are also terminated so that all participants under the Plan and
all similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve months of the date the Plan Sponsor
irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C.
Section 503(b)(1)(A) provided that amounts deferred under the Plan are included
in the gross incomes of Participants in the latest of (a) the calendar year in
which the termination occurs, (b) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (c) the first calendar
year in which payment is administratively practicable.

 

10.3                        Other Plan Terminations.  The Plan Sponsor retains
the discretion to terminate the Plan if (a) all arrangements sponsored by the
Plan Sponsor that would be aggregated with any terminated arrangement under 
Code Section 409A and Reg. Sec. 1.409A-1(c)(2) are terminated, (b) no payments
other than payments that would be payable under the terms of the arrangements if
the termination had not occurred are made within twelve months of the
termination of the arrangements, (c) all payments are made within twenty-four
months of the termination of the arrangements, (d) the Plan Sponsor does not
adopt a new arrangement that would be aggregated with any terminated arrangement
under Code Section 409A and the regulations thereunder at any time within the
three year period following the date of termination of the arrangement, and
(e) the termination does not occur proximate to a downturn in the financial
health of the Plan sponsor.  The Plan Sponsor also reserves the right to amend

 

10-1

--------------------------------------------------------------------------------


 

the Plan to provide that termination of the Plan will occur under such
conditions and events as may be prescribed by the Secretary of the Treasury in
generally applicable guidance published in the Internal Revenue Bulletin.

 

10.4                        Plan Suspension.  The Plan may be suspended or
“frozen” at any time by the Plan Sponsor with respect to new contributions.  In
the event that the Plan is suspended or “frozen,” benefits shall be held in the
Plan and paid out in accordance with the terms of the Plan and any applicable
deferral election.

 

10-2

--------------------------------------------------------------------------------


 

ARTICLE 11 — THE TRUST

 

11.1                        Establishment of Trust.  The Plan Sponsor may but is
not required to establish a trust to hold amounts which the Plan Sponsor may
contribute from time to time to correspond to some or all amounts credited to
Participants under Section 6.2.  If the Plan Sponsor elects to establish a trust
in accordance with Section 10.01 of the Adoption Agreement, the provisions of
Sections 11.2 and 11.3 shall become operative.

 

11.2                        Grantor Trust.  Any trust established by the Plan
Sponsor shall be between the Plan Sponsor and a trustee pursuant to a separate
written agreement under which assets are held, administered and managed, subject
to the claims of the Plan Sponsor’s creditors in the event of the Plan Sponsor’s
insolvency.  The trust is intended to be treated as a grantor trust under the
Code, and the establishment of the trust shall not cause the Participant to
realize current income on amounts contributed thereto.  The Plan Sponsor must
notify the trustee in the event of a bankruptcy or insolvency.

 

11.3                        Investment of Trust Funds.  Any amounts contributed
to the trust by the Plan Sponsor shall be invested by the trustee in accordance
with the provisions of the trust and the instructions of the Administrator. 
Trust investments need not reflect the hypothetical investments selected by
Participants under Section 7.1 for the purpose of adjusting Accounts and the
earnings or investment results of the trust need not affect the hypothetical
investment adjustments to Participant Accounts under the Plan.

 

11-1

--------------------------------------------------------------------------------


 

ARTICLE 12 — PLAN ADMINISTRATION

 

12.1                        Powers and Responsibilities of the Administrator. 
The Administrator has the full power and the full responsibility to administer
the Plan in all of its details, subject, however, to the applicable requirements
of ERISA.  The Administrator’s powers and responsibilities include, but are not
limited to, the following:

 

(a)                                  To make and enforce such rules and
procedures as it deems necessary or proper for the efficient administration of
the Plan;

 

(b)                                 To interpret the Plan, its interpretation
thereof to be final, except as provided in Section 12.2, on all persons claiming
benefits under the Plan;

 

(c)                                  To decide all questions concerning the Plan
and the eligibility of any person to participate in the Plan;

 

(d)                                 To administer the claims and review
procedures specified in Section 12.2;

 

(e)                                  To compute the amount of benefits which
will be payable to any Participant, former Participant or Beneficiary in
accordance with the provisions of the Plan;

 

(f)                                    To determine the person or persons to
whom such benefits will be paid;

 

(g)                                 To authorize the payment of benefits;

 

(h)                                 To comply with the reporting and disclosure
requirements of Part 1 of Subtitle B of Title I of ERISA;

 

(i)                                     To appoint such agents, counsel,
accountants, and consultants as may be required to assist in administering the
Plan;

 

(j)                                     By written instrument, to allocate and
delegate its responsibilities, including the formation of an Administrative
Committee to administer the Plan.

 

12-1

--------------------------------------------------------------------------------


 

12.2                        Claims and Review Procedures.

 

(a)                                  Claims Procedure.

 

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator.  If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing.  Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action  following an adverse decision on review.  Such
notification will be given within 90 days (45 days in the case of a claim
regarding Disability) after the claim is received by the Administrator.  The
Administrator may extend the period for providing the notification by 90 days
(30 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstance is given to such person within the initial 90
day period (45 day period in the case of a claim regarding Disability).  If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

 

(b)                                 Review Procedure.

 

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator.  The Administrator will notify such person of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The notification will
explain that the person is entitled to receive, upon request and free of charge,

 

12-2

--------------------------------------------------------------------------------


 

reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review.  The decision on
review will be made within 60 days (45 days in the case of a claim regarding
Disability).  The Administrator may extend the period for making the decision on
review by 60 days (45 days in the case of a claim regarding Disability) if
special circumstances require an extension of time for processing the request
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period (45 days in the case of a claim regarding Disability).  If
the decision on review is not made within such period, the claim will be
considered denied.

 

No legal action for benefits under the Plan may be brought until the claimant
(i) has submitted a written application for benefits in accordance with the
procedures described above, (ii) has been notified by the Administrator that the
application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described above, and
(iv) has been notified in writing that the Administrator has denied the appeal.

 

12.3                        Plan Administrative Costs.  All reasonable costs and
expenses (including legal, accounting, and employee communication fees) incurred
by the Administrator in administering the Plan shall be paid by Plan to the
extent not paid by the Employer.

 

12.4                        No Discretionary Distributions.  Except as expressly
provided herein, the Administrator shall not exercise discretion with respect to
the timing or form of distributions from the Plan, but shall make distributions
at the time and in the form elected by the Participant or as otherwise specified
in the Plan.  Notwithstanding anything to the contrary set forth herein, the
Administrator retains the right, in its sole discretion, to delay or accelerate
distributions under the Plan to the extent permitted by Section 409A.

 

12.5                        Permitted Acceleration of Payment.  The
Administrator may permit acceleration of the time or schedule of any payment or
amount scheduled to be paid pursuant to a payment under the Plan provided such
acceleration would be permitted by the provisions of Reg. Sec. 1.409A-3(j)(4),
including the following events:

 

(a)                                  Domestic Relations Order.  A payment may be
accelerated if such payment is made to an alternate payee pursuant to and
following the receipt and qualification of a domestic relations order as defined
in Section 414(p) of the Code.

 

12-3

--------------------------------------------------------------------------------


 

(b)                                 Compliance with Ethics Agreements and Legal
Requirements.  A payment may be accelerated as may be necessary to comply with
ethics agreements with the Federal government or as may be reasonably necessary
to avoid the violation of Federal, state, local or foreign ethics law or
conflicts of laws, in accordance with the requirements of Section 409A.

 

(c)                                  De Minimis Amounts.  A payment will be
accelerated if (i) the amount of the payment is not greater than the applicable
dollar amount under Section 402(g)(1)(B) of the Code, (ii) at the time the
payment is made the amount constitutes the Participant’s entire interest under
the Plan and all other Account Balance Plans.

 

(d)                                 FICA Tax.  A payment may be accelerated to
the extent required to pay the Federal Insurance Contributions Act tax imposed
under Sections 3101, 3121(a) and 3121(v)(2) of the Code with respect to
compensation deferred under the Plan (the “FICA Amount”).  Additionally, a
payment may be accelerated to pay the income tax on wages imposed under
Section 3401 of the Code on the FICA Amount and to pay the additional income tax
at source on wages attributable to the pyramiding Section 3401 wages and taxes. 
The total payment under this subsection (d) may not exceed the aggregate of the
FICA Amount and the income tax withholding related to the FICA Amount.

 

(e)                                  Section 409A Additional Tax.  A payment may
be accelerated if the Plan fails to meet the requirements of Section 409A;
provided that such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of
Section 409A.

 

(f)                                    Offset.  A payment may be accelerated in
the Administrator’s discretion as satisfaction of a debt of the Participant to
the Employer, where such debt is incurred in the ordinary course of the service
relationship between the Participant and the Employer, the entire amount of the
reduction in any of the Employer’s taxable years does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

 

(g)                                 Other Events.  A payment may be accelerated
in the Administrator’s discretion in connection with such other events and
conditions as permitted by Section 409A.

 

12-4

--------------------------------------------------------------------------------


 

ARTICLE 13 — SECURITIES LAWS COMPLIANCE

 

13.1                        Designation of Participants.  Notwithstanding
anything to the contrary set forth herein, with respect to any Director, only
the Board or its Compensation Committee may designate such Director as eligible
to participate in the Plan.

 

13.2                        Action by Administrator.  With respect to any
Participant who is then subject to Section 16 of the Exchange Act,
notwithstanding anything to the contrary set forth herein, any function of the
Administrator under the Plan relating to such Participant shall be performed
solely by the Board or its Compensation Committee, if and to the extent required
to ensure the availability of an exemption under Section 16 of the Exchange Act
for any transaction relating to such Participant under the Plan.

 

13.3                        Compliance with Section 16.  Notwithstanding any
other provision of the Plan or any rule, instruction, election form or other
form, the Plan and any such rule, instruction or form shall be subject to any
additional conditions or limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, such provision, rule, instruction or
form shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

 

13.4                        Capitalization Changes.  In the event of
capitalization changes affecting the Plan Sponsor’s common stock, the Board or
its Compensation Committee shall make an appropriate and equitable adjustment to
the number of Plan Sponsor shares credited to the Director’s Account.

 

13-1

--------------------------------------------------------------------------------


 

ARTICLE 14 — MISCELLANEOUS

 

14.1                        Unsecured General Creditor of the Employer. 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer.  For purposes of the payment of benefits under the Plan, any and
all of the Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer.  Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

14.2                        Employer’s Liability.  Each Employer’s liability for
the payment of benefits under the Plan shall be defined only by the Plan and by
the deferral agreements entered into between a Participant and the Employer.  An
Employer shall have no obligation or liability to a Participant under the Plan
except as provided by the Plan and a deferral agreement or agreements.  An
Employer shall have no liability to Participants employed by other Employers.

 

14.3                        Limitation of Rights.  Neither the establishment of
the Plan, nor any amendment thereof, nor the creation of any fund or account,
nor the payment of any benefits, will be construed as giving to the Participant
or any other person any legal or equitable right against the Employer, the Plan
or the Administrator, except as provided herein; and in no event will the terms
of employment or service of the Participant be modified or in any way affected
hereby.

 

14.4                        Anti-Assignment.  Except as may be necessary to
fulfill a domestic relations order within the meaning of Code Section 414(p),
none of the benefits or rights of a Participant or any Beneficiary of a
Participant shall be subject to the claim of any creditor.  In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary.  Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under the Plan, except the
right to designate a Beneficiary to receive death benefits provided hereunder.

 

14.5                        Facility of Payment.  If the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may direct the Employer to disburse such
payments to a person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under State law for the care

 

14-1

--------------------------------------------------------------------------------


 

and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator  for the
payment of benefits hereunder to such recipient.

 

14.6                        Notices.  Any notice or other communication to the
Employer or Administrator in connection with the Plan shall be deemed delivered
in writing if addressed to the Plan Sponsor at the address specified in
Section 1.03 of the Adoption Agreement and if either actually delivered at said
address or, in the case or a letter, 5 business days shall have elapsed after
the same shall have been deposited in the United States mails, first-class
postage prepaid and registered or certified.

 

14.7                        Tax Withholding.  If the Employer concludes that tax
is owing with respect to any deferral or payment hereunder, the Employer shall
withhold such amounts from any payments due the Participant, as permitted by
law, or otherwise make appropriate arrangements with the Participant or his
Beneficiary for satisfaction of such obligation.  Tax, for purposes of this
Section 14.7 means any federal, state, local or any other governmental income
tax, employment or payroll tax, excise tax, or any other tax or assessment owing
with respect to amounts deferred, any earnings thereon, and any payments made to
Participants under the Plan.  By electing to make a deferral under this Plan,
the Participant authorizes any required withholding from, at the Employer’s
election, distributions and any other amounts payable to the Participant, and
the Participant otherwise agrees to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Employer, if any, which arise in connection with payments
from this Plan.  Unless the tax withholding obligations of the Employer are
satisfied, the Employer shall have no obligation to make distributions under
this Plan.  For each Plan Year in which a deferral amount is being contributed
to the Plan, if applicable, the Employer shall withhold from that portion of the
Participant’s Compensation that is not being deferred, in a manner determined by
the Employer, the Participant’s share of FICA and other employment taxes on such
deferral amount.  If necessary, the Employer may reduce the deferral amount in
order to comply with this Section 14.7.   Additionally, with respect to the
vesting of Stock Unit Awards and distributions of the Stock Unit Account, the
tax withholding obligation may also be satisfied by a reduction in the number of
shares of Common Stock credited to the Stock Unit Account, or issuable to the
Participant, as applicable, provided that such reduction in shares is approved
by the Board.

 

14.8                        Indemnification.  Each Employer shall indemnify and
hold harmless each employee, officer, or director of an Employer to whom is
delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including but not limited to
reasonable attorney fees) which arise as a result of his actions or failure to
act in connection with the

 

14-2

--------------------------------------------------------------------------------


 

operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.  Indemnification under
this Section 14.8 shall not be applicable to any person if the cost, loss,
liability, or expense is due to the person’s gross negligence, fraud or willful
misconduct or if the person refuses to assist in the defense of the claim
against him.

 

14.9                        Successors.  The provisions of this Plan shall bind
and inure to the benefit of the Plan Sponsor, the Participant’s Employer and
their successors and assigns and the Participant and the Participant’s
designated Beneficiaries.

 

14.10                 Validity.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.

 

14.11                 Scrivener’s Error.  Notwithstanding any other provision of
this Plan to the contrary, if there is a scrivener’s error in properly
transcribing this Plan document, it shall not be a violation of the Plan terms
to operate the Plan in accordance with its proper provisions, rather than in
accordance with the terms of the Plan document, pending correction of the Plan
document through an amendment.  In addition, any provisions of the Plan document
improperly added as a result of scrivener’s error shall be considered null and
void as of the date such error occurred.

 

14.12                 Disclaimer.  It is the Plan Sponsor’s intention that this
arrangement comply with the requirements of Section 409A.  Notwithstanding the
foregoing or anything else to the contrary in the Plan, neither the Plan Sponsor
nor any Employer shall have any liability to any Participant should any
provision of the Plan fail to satisfy the requirements of Section 409A.

 

14.13                 Governing Law.  The Plan will be construed, administered
and enforced according to the laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement.

 

14-3

--------------------------------------------------------------------------------

 

AMYLIN PHARMACEUTICALS, INC.

 

2001 NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

ADOPTION AGREEMENT

 

Capitalized terms not otherwise defined herein have the meanings set forth in
the Amylin Pharmaceuticals, Inc. 2001 Non-Qualified Deferred Compensation Plan
document

 

1.01                        PREAMBLE

 

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

(a)          o            adopts a new plan as of
                                [month, day, year]

 

(b)         x          amends and restates its existing plan as of 11/15/2010
[month, day, year] which is the Amendment Effective Date.  All deferrals made
under the existing plan prior to the Amendment Effective Date shall also be
governed by the terms of this amended and restated Plan on and after the
Amendment Effective Date.

 

Original Effective Date:  04/01/2000 [month, day, year]

 

Pre-409A Grandfathering:     o Yes   x No

 

1.02                        PLAN

 

Plan Name: Amylin Pharmaceuticals, Inc. 2001 Non-Qualified Deferred Compensation
Plan

 

Plan Year:  the annual period ending 12/31

 

1.03                        PLAN SPONSOR

 

Name:

Amylin Pharmaceuticals, Inc.

Address:

9360 Towne Center Drive, San Diego, CA 92121

Phone # :

(858) 309-7529

EIN:

33-0266089

Fiscal Yr:

Ends 12/31

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

x Yes

o No

 

1.04                        EMPLOYER

 

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

 

1

--------------------------------------------------------------------------------


 

 

 

Publicly Traded on Est. Securities Market

Entity

 

Yes

 

No

Amylin Pharmaceuticals, Inc.

 

x

 

o

 

 

o

 

o

 

 

o

 

o

 

 

o

 

o

 

 

o

 

o

 

 

o

 

o

 

1.05                        ADMINISTRATOR

 

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan prior to a Change in Control. From and after
any Change in Control, responsibility for administration of the Plan shall be as
set forth on Appendix C.

 

Name:

Amylin Pharmaceuticals, Inc.

Address:

9360 Towne Center Drive, San Diego, CA 92121

 

Note:                   The Administrator is the person or persons designated by
the Plan Sponsor to be responsible for the administration of the Plan.  Neither
Fidelity Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

 

1.06                        KEY EMPLOYEE DETERMINATION DATES

 

The Employer has designated December 31 as the Identification Date for purposes
of determining Key Employees.

 

In the absence of a designation, the Identification Date is December 31.

 

The Employer has designated April 1 as the effective date for purposes of
applying the six month delay in distributions to Key Employees.

 

In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.

 

2

--------------------------------------------------------------------------------


 

2.01                        PARTICIPATION

 

(a)   x     Employees [complete (i), (ii) or (iii)]

 

(i)                   o                        Eligible Employees are selected
by the Employer.

 

(ii)                x                      Eligible Employees are those
employees of the Employer who satisfy the following criteria:

 

The Employer shall determine in its sole discretion the Employees who may
participate in the Plan, which may include Employees internally designated as
“directors” or higher and whose compensation exceeds the amount defined in
Section 414(q) of the Internal Revenue Code by at least $10,000.

 

(iii)             o                        Employees are not eligible to
participate.

 

(b)         x                Directors [complete (i), (ii) or (iii)]

 

(i)                   x                      All Directors who are non-employee
board members are eligible to participate.

 

(ii)                o                        Only Directors selected by the
Employer are eligible to participate.

 

(iii)             o                        Directors are not eligible to
participate.

 

3

--------------------------------------------------------------------------------


 

3.01                        COMPENSATION

 

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

(a)

x

Employee Compensation is defined as:

 

 

 

 

 

the Eligible Employee’s “Base Salary,” “Annual Bonus,” “Stock Unit Award” and
“Stock Unit Performance Award”

·                  “Base Salary” shall mean the Eligible Employee’s base pay
including any severance benefit payments made on or before termination of
employment, but excluding incentive pay, premium pay, commissions, overtime,
bonuses, other forms of variable compensation, and any post-termination
severance benefit payments.

·                  “Annual Bonus” shall mean the Eligible Employee’s cash bonus
which is determined based upon the Eligible Employee’s and/or the Employer’s
achievement of performance goals over a designated performance period.

·                  “Stock Unit Award” shall mean the Eligible Employee’s award
of Employer stock units.

·                  “Stock Unit Performance Award” shall mean the Eligible
Employee’s Stock Unit Award the vesting of which is subject to the Eligible
Employee’s and/or the Employer’s achievement of performance goals over a
designated performance period and that otherwise qualifies as Performance Based
Compensation.

 

 

 

(b)

o

Compensation as defined in                 [insert name of qualified plan]
without regard to the limitation in Section 401(a)(17) of the Code for such Plan
Year.

 

 

 

(c)

x

Director Compensation is defined as:

 

 

 

 

 

All cash fees paid to Directors by an Employer Stock Units Awards

 

 

 

(d)

o

Compensation shall, for all Plan purposes, be limited to $                  .

 

 

 

(e)

o

Not Applicable.

 

3.02                        BONUSES

 

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses:

 

 

 

Will be treated as Performance
Based Compensation

Type

 

Yes

 

No

Annual Bonus

 

x

 

o

Stock Unit Award

 

o

 

x

Stock Unit Performance Award

 

x

 

o

 

 

o

 

o

 

 

o

 

o

 

o     Not Applicable.

 

4

--------------------------------------------------------------------------------


 

4.01                        PARTICIPANT CONTRIBUTIONS

 

If Participant contributions are permitted, complete (a), (b), and (c). 
Otherwise
complete (d).

 

(a)                                  Amount of Deferrals

 

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration.  For each
type of remuneration listed, complete “dollar amount” and / or “percentage
amount”.

 

(i)             Compensation Other than Bonuses [do not complete if you complete
(iii)]

 

 

 

Dollar Amount

 

% Amount

 

 

 

Type of Remuneration

 

Min

 

Max

 

Min

 

Max

 

Increment

 

(a)                Base Salary

 

 

 

 

 

0

%

80

%

1

%

(b)

 

 

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The increment is required to determine the permissible deferral amounts. 
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

 

(ii)          Bonuses [do not complete if you complete (iii)]

 

 

 

Dollar Amount

 

% Amount

 

 

 

Type of Bonus

 

Min

 

Max

 

Min

 

Max

 

Increment

 

(a) Annual Bonus

 

 

 

 

 

0

%

80

%

1

%

(b) Stock Unit Award

 

 

 

 

 

0

%

100

%

25

%

(c) Stock Unit Performance Award

 

 

 

 

 

0

%

100

%

25

%

 

(iii)       Compensation [do not complete if you completed (i) and (ii)]

 

Dollar Amount

 

% Amount

 

 

 

Min

 

Max

 

Min

 

Max

 

Increment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)      Director Compensation

 

 

 

Dollar Amount

 

% Amount

 

 

 

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

Increment

 

Cash Fees

 

 

 

 

 

0

%

100

%

1

%

Stock Unit Award

 

 

 

 

 

0

%

100

%

25

%

Other:

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(b)                                  Election Period

 

(i)             Performance Based Compensation

 

A special election period

 

x     Does

o     Does Not

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

The special election period, if applicable, will be determined by the Employer.

 

(ii)          Newly Eligible Participants

 

An employee or Director who is classified or designated as an Eligible Employee
or Director during a Plan Year

 

x     May

o     May Not

 

elect to defer Compensation earned during the remaining eligible period of the
Plan Year by completing a deferral agreement within the 30 day period beginning
on the date he is eligible to participate in the Plan.  Such election shall
become effective commencing with the first day of the first quarterly period
that commences following the effective date of the deferral election.

 

(c)                                  Revocation of Deferral Agreement

 

A Participant’s deferral agreement

 

x     Will

o     Will Not

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer.  If cancellation occurs, the Participant
may resume participation in accordance with Article 4 of the Plan.

 

(d)                                  No Participant Contributions

 

o                          Participant contributions are not permitted under the
Plan.

 

6

--------------------------------------------------------------------------------


 

5.01                        EMPLOYER CONTRIBUTIONS

 

If Employer contributions are permitted, complete (a) and/or (b).  Otherwise
complete (c).

 

(a)                                  Matching Contributions

 

(i)             Amount

 

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:

 

(A)

o

                [insert percentage] of the Compensation the Participant has
elected to defer for the Plan Year

 

 

 

(B)

o

An amount determined by the Employer in its sole discretion

 

 

 

(C)

o

Matching Contributions for each Participant shall be limited to
$          and/or                % of Compensation.

 

 

 

(D)

o

Other:

 

 

 

(E)

o

Not Applicable [Proceed to Section 5.01(b)]

 

(ii)          Eligibility for Matching Contribution

 

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with
Section 5.01(a)(i) provided he satisfies the following requirements [complete
the ones that are applicable]:

 

(A)

o

Describe requirements:

 

 

 

(B)

o

Is selected by the Employer in its sole discretion to receive an allocation
of Matching Contributions

 

 

 

(C)

o

No requirements

 

7

--------------------------------------------------------------------------------


 

(iii)       Time of Allocation

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

(A)

o

As of the last day of the Plan Year

 

 

 

(B)

o

At such times as the Employer shall determine in it sole discretion

 

 

 

(C)

o

At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant

 

 

 

(D)

o

Other:

 

(b)                                  Other Contributions

 

(i)             Amount

 

The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:

 

(A)

o

An amount equal to                     [insert number] % of the
Participant’s Compensation

 

 

 

(B)

x

An amount determined by the Employer in its sole discretion

 

 

 

(C)

o

Contributions for each Participant shall be limited to $

 

 

 

(D)

o

Other:

 

 

 

(E)

o

Not Applicable [Proceed to Section 6.01]

 

8

--------------------------------------------------------------------------------


 

(ii)          Eligibility for Other Contributions

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

(A)

o

Describe requirements:

 

 

 

(B)

x

Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions

 

 

 

(C)

o

No requirements

 

(iii)       Time of Allocation

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

(A)

o

As of the last day of the Plan Year

 

 

 

(B)

x

At such time or times as the Employer shall determine in its sole discretion

 

 

 

(C)

o

Other:

 

(c)                                  No Employer Contributions

 

o                          Employer contributions are not permitted under the
Plan.

 

9

--------------------------------------------------------------------------------

 

6.01                        DISTRIBUTIONS

 

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies. Distributions shall be made in cash, except as noted
in Appendix B.

 

(a)          Timing of Distributions

 

(i)

All distributions shall commence in accordance with the following [choose one]:

 

 

 

(A)      o

As soon as administratively feasible following the distribution event

 

(B)      x

Monthly on specified day 15th [insert day]

 

(C)      o

Annually on specified month and day                  [insert month and day]

 

(D)      o

Calendar quarter on specified month and day                   [ month of quarter
(insert 1,2 or 3);       day (insert day)]

 

 

 

(ii)

The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:

 

 

 

(A)      x

Event Delay — Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for 1 month following such
event, except as follows:

A distribution event applicable to any Director or Key Employee will be treated
as not having occurred for 6 months following such event in the case of any
distribution event to such Participant (other than due to a selected Specified
Date or Specified Age).

A distribution event due to any Participant’s death will be treated as not
having occurred for 6 months following such event.

 

 

 

 

(B)      o

Hold Until Next Year — Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event if payment pursuant to Section 6.01(a)(i) will
thereby occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.

 

 

 

 

(C)      o

Immediate Processing — The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:

 

 

 

 

 

 

 

(D)      o

Not applicable.

 

10

--------------------------------------------------------------------------------


 

(b)          Distribution Events

 

Participants may elect the following payment events and form of payment.  If
multiple events are selected, the earliest to occur will trigger payment.  If a
Specified Date event is followed by either a Retirement event or a Change in
Control event, the Retirement or Change in Control election will govern the
distribution of any then unpaid remaining portion of the Account applicable to
such election, if applicable.  If a Retirement event is followed by a Change in
Control event, the Participant’s Change in Control election will govern the
distribution of any then unpaid remaining portion of the Account applicable to
such election, if applicable.  For example, if a Participant elects 10
installment payments for a Specified Date distribution event and 15 installment
payments for a Change in Control distribution event, and a Change in Control
occurs after 2 Specified Date distribution event installment payments have
already been made, the portion of the Participant’s Account that would otherwise
have been paid in 8 remaining Specified Date installment payments in the absence
of a Change in Control will instead be paid in 15 annual installment payments
following the Change in Control.

 

For installments, insert the range of available periods (e.g., 5-15) or insert
the periods available (e.g., 5,7,9).

 

 

 

 

Lump
Sum

 

Installments

 

 

 

 

 

 

(i)

x

Specified Date

 

X

 

2-15 years

 

 

 

 

 

 

 

(ii)

o

Specified Age

 

 

 

     years

 

 

 

 

 

 

 

(iii)

x

Separation from Service

 

X

 

     years

 

 

 

 

 

 

 

(iv)

o

Separation from Service plus 6 months

 

 

 

     years

 

 

 

 

 

 

 

(v)

o

Separation from Service plus          months [not to exceed            months]

 

 

 

     years

 

 

 

 

 

 

 

(vi)

x

Retirement

 

X

 

2-15 years

 

 

 

 

 

 

 

(vii)

o

Retirement plus 6 months

 

 

 

     years

 

 

 

 

 

 

 

(viii)

o

Retirement plus               months [not to exceed              months]

 

 

 

     years

 

 

 

 

 

 

 

(ix)

o

Later of Separation from Service or Specified Age

 

 

 

     years

 

 

 

 

 

 

 

(x)

o

Later of Separation from Service or Specified Date

 

 

 

     years

 

 

 

 

 

 

 

(xi)

o

Disability

 

 

 

     years

 

 

 

 

 

 

 

(xii)

o

Death

 

 

 

     years

 

 

 

 

 

 

 

(xiii)

x

Change in Control

 

X

 

2-15 years

 

11

--------------------------------------------------------------------------------


 

The minimum deferral period for Specified Date or Specified Age event shall be 1
year.

 

Installments may be paid [select each that applies]

 

o

Monthly

o

Quarterly

x

Annually

 

(c)          Specified Date and Specified Age elections may not extend beyond
age         [insert age or “Not Applicable” if no maximum age applies].

 

12

--------------------------------------------------------------------------------


 

(d)         Payment Election Override

 

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

 

 

EVENTS

 

FORM OF PAYMENT

o

 

Separation from Service

 

 

 

Lump sum

 

 

 

Installments

x

 

Separation from Service before Retirement

 

X

 

Lump sum

 

 

 

Installments

x

 

Death

 

X

 

Lump sum

 

 

 

Installments

o

 

Disability

 

 

 

Lump sum

 

 

 

Installments

o

 

Not Applicable

 

 

 

 

 

 

 

 

 

(e)          Involuntary Cashouts

 

x

If the Participant’s vested Account at the time of his Separation from Service
does not exceed the dollar amount of the IRC 402(g) limit in effect for the year
of the Participant’s Separation from Service, distribution of the vested Account
shall automatically be made in the form of a single lump sum in accordance with
Section 9.5 of the Plan.

 

 

o

There are no involuntary cashouts.

 

(f)            Retirement

 

x

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

 

 

Attains age 55 or older with 5 or more Years of Service, or attains age 65

 

 

o

No special definition of Retirement applies.

 

13

--------------------------------------------------------------------------------


 

(g)   Distribution Election Change

 

A Participant

 

x

Shall

o

Shall Not

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

 

A Participant shall generally be permitted to elect such modification any number
of times.

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

(h)         Frequency of Elections

 

The Plan Sponsor

 

x

Has

o

Has Not

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan.

 

14

--------------------------------------------------------------------------------


 

7.01                        VESTING

 

(a)          Matching Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

 

o

Years of Service

Vesting %

 

 

 

0

 

   (insert ‘100’ if there is immediate vesting)

 

 

1

 

 

 

 

2

 

 

 

 

3

 

 

 

 

4

 

 

 

 

5

 

 

 

 

6

 

 

 

 

7

 

 

 

 

8

 

 

 

 

9

 

 

 

 

 

 

 

 

o

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

o

Class year vesting applies.

 

 

 

 

 

 

 

x

Not applicable.

 

(b)          Other Employer Contributions

 

A Director’s vested interest in the amount credited to his Account attributable
to Employer Contributions shall be immediately 100% vested.  The Eligible
Employee’s vested interest in the amount credited to his Account attributable to
Employer Contributions other than Matching Contributions shall be based on the
following schedule:

 

 

x

Years of Service

Vesting %

 

 

 

0

0%

(insert ‘100’ if there is immediate vesting)

 

 

1

25%

 

 

 

2

50%

 

 

 

3

75%

 

 

 

4

100%

 

 

 

5

 

 

 

 

6

 

 

 

 

7

 

 

 

 

8

 

 

 

 

9

 

 

 

 

 

 

 

 

o

Other:

 

 

 

 

 

 

 

o

Class year vesting applies.

 

 

 

 

 

 

 

o

Not applicable.

 

15

--------------------------------------------------------------------------------


 

(c)          Clawback Provision:  In the event that an Eligible Employee or
Director is terminated for “Cause” all Employer Contributions to such
Participant’s account, whether or not vested, will be immediately forfeited and
neither the Plan Sponsor, any Employer or the Plan shall be liable for the
payment of such forfeited amounts, and neither the Participant nor his or her
beneficiaries shall thereafter have any rights with respect to such forfeited
amounts. “Cause” means, with respect to a Participant, that, in the reasonable
determination of the Company, such Participant has (i) been convicted of or
pleaded guilty or nolo contendere to a felony or any crime involving moral
turpitude or dishonesty; (ii) participated in a fraud or act of dishonesty
against the Company; (iii) willfully and materially breached a Company policy;
(iv) intentionally damaged the Company’s property; (v) willfully and materially
breached such Participant’s Proprietary Information and Inventions Agreement
with the Company; (vi) engaged in conduct that demonstrates gross unfitness to
serve; or (vii) repeatedly failed to satisfactorily perform job duties to which
such Participant previously agreed in writing. The conduct described under
clauses (iii), (vi) and (vii) above will only constitute Cause if such conduct
is not cured within 90 days after the Participant’s receipt of written notice
from the Company specifying the particulars of the conduct that may constitute
Cause.

 

(d)          Acceleration of Vesting

 

A Participant’s vested interest in the portion of the Account attributable to
Employer Contributions will automatically be 100% upon the occurrence of the
following events: [select the ones that are applicable]:

 

(i)

x

Death

 

 

 

(ii)

o

Disability

 

 

 

 

 

 

(iii)

o

Change in Control

 

 

 

(iv)

x

Eligibility for Retirement

 

 

 

(v)

o

Other:

 

 

 

 

 

 

(vi)

o

Not applicable.

 

(e)          Years of Service

 

(i)                       A Participant’s Years of Service shall include all
service performed for the Employer and

 

 

x

Shall

 

o

Shall Not

 

include service performed for the Related Employer.

 

16

--------------------------------------------------------------------------------


 

 

(ii)                    Years of Service shall also include service performed
for the following entities:

 

 

(iii)                 Years of Service shall be determined in accordance with
(select one)

 

 

(A)    x

The elapsed time method in Treas. Reg. Sec.  1.410(a)-7

 

 

 

 

(B)    o

The general method in DOL Reg. Sec. 2530.200b-1 through b-4

 

 

 

 

(C)    o

The Participant’s Years of Service credited under [insert name of plan]

 

 

 

 

 

 

 

(D)    o

Other:

 

 

 

 

 

 

(iv)

o Not applicable.

 

17

--------------------------------------------------------------------------------


 

8.01                        UNFORESEEABLE EMERGENCY

 

(a)           A withdrawal due to an Unforeseeable Emergency as defined in
Section 2.24:

 

x

Will

o

Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]

 

be allowed.

 

(b)                                 Upon a withdrawal due to an Unforeseeable
Emergency, a Participant’s deferral election for the remainder of the Plan Year:

 

x

Will

o

Will Not

 

be cancelled.  If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 

18

--------------------------------------------------------------------------------


 

9.01                        INVESTMENT DECISIONS

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by:

 

(a)       x

The Participant or his Beneficiary, except as specified in 9.01(b) and subject
to the specifications in Appendix B.

(b)       x

The Employer to the extent specified in Appendix B.

 

19

--------------------------------------------------------------------------------

 

10.01                 GRANTOR TRUST

 

The Employer [select one]:

 

x                             Does

o                               Does Not

 

intend to establish a grantor trust in connection with the Plan.

 

20

--------------------------------------------------------------------------------


 

11.01                 TERMINATION UPON CHANGE IN CONTROL

 

The Plan Sponsor

 

x                             Reserves

o                               Does Not Reserve

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

11.02                 AUTOMATIC  DISTRIBUTION UPON CHANGE IN CONTROL

 

Distribution of the remaining vested balance of each Participant’s Account

 

o                                 Shall

x                               Shall Not

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

11.03                 CHANGE IN CONTROL

 

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

(a)                                  x                                  A change
in the ownership of the Employer as described in Section 9.7(c) of the Plan.

 

(b)                                 x                                  A change
in the effective control of the Employer as described in Section 9.7(d) of the
Plan.

 

(c)                                  x                                  A change
in the ownership of a substantial portion of the assets of the Employer as
described in Section 9.7(e) of the Plan.

 

(d)                                 o                                    Not
Applicable.

 

21

--------------------------------------------------------------------------------


 

12.01                 GOVERNING STATE LAW

 

The laws of California  shall apply in the administration of the Plan to the
extent not preempted by ERISA.

 

22

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

The Plan Sponsor has caused this Amended and Restated Adoption Agreement to be
executed this 15th day of November, 2010.

 

 

PLAN SPONSOR:

 

Amylin Pharmaceuticals, Inc.

 

 

 

By:

 

/s/ Roger Marchetti

 

 

 

Title:

 

Senior Vice President, Human Resources and Information Management

 

23

--------------------------------------------------------------------------------


 

APPENDIX A

 

SPECIAL EFFECTIVE DATES

 

24

--------------------------------------------------------------------------------


 

APPENDIX B

 

STOCK INVESTMENT OPTIONS

 

The investment options made available to Participants in accordance with
Section 7.1 of the Plan document shall be subject to the following restrictions:

 

With respect to Employees, the Amylin Pharmaceuticals Common Stock Fund (RTLC)
shall not be an available elective Measurement Fund with respect to deferrals of
Base Salary and Annual Bonus.  Any Stock Unit Awards of Stock Unit Performance
Awards deferred under the Plan by Employees shall be automatically allocated to
the Amylin Pharmaceuticals Common Stock Fund (RTLC) and may not be allocated to
any other Measurement Fund.

 

With respect to Director cash fees, the Amylin Pharmaceuticals Common Stock Fund
(RTLC) shall be an available elective Measurement Fund.  Any election to move
Director cash fees and related earnings out of the RTLC Measurement Fund must be
approved by the Administrator, in its discretion, before such election may
become effective.

 

Any Stock Unit Awards deferred under the Plan by Directors shall be
automatically allocated to the Amylin Pharmaceuticals Common Stock Fund (RTLC)
and may not be allocated to any other Measurement Fund.

 

To the extent that a distribution is to be made under the Plan, any amounts
treated as invested in the Amylin Pharmaceuticals Common Stock Fund (RTCL) shall
be distributed in-kind in shares of Common Stock.

 

With respect to Employer contributions, the Employer shall determine the
applicable Measurement Fund for such contributions, which may include the Amylin
Pharmaceuticals Common Stock Fund (RTLC) .

 

25

--------------------------------------------------------------------------------


 

APPENDIX C

 

PLAN ADMINISTRATION UPON A CHANGE IN CONTROL

 

Upon and after the occurrence of a Change in Control, the Plan Administrator
shall be a committee of not fewer than three nor more than five individuals to
be selected by the person who was, immediately prior to such event, the Plan
Sponsor’s Chief Executive Officer or, if no one was serving in such capacity or
such person refuses to act, the Plan Sponsor’s highest ranking officer at such
time who is willing to so act (the “Appointing Officer”); provided, however, the
Administrator, as constituted immediately prior to a Change in Control, shall
continue to act as the Administrator of this Plan until the date on which the
persons selected by the Appointing Officer have accepted the responsibilities of
administrator under this Plan.

 

The persons administering the Plan following a Change in Control shall have all
of the powers accorded to the Administrator under the Plan, including under
Article 12 of the Plan, at such time as they accept the responsibilities of
Administrator under the Plan; provided, however, upon and after the occurrence
of a Change in Control, the Administrator shall have no power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for the Plan or Trust, which decisions shall be made by the Plan Sponsor. 
Upon and after the occurrence of a Change in Control, the Plan Sponsor must:
(1) pay all reasonable administrative expenses and fees of the Administrator;
(2) indemnify the Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the disability, death or termination
of employment of the Participants, and such other pertinent information as the
Administrator may reasonably require.  Upon and after a Change in Control, the
Administrator may only be terminated (and a replacement appointed) by the
Appointing Officer.  Upon and after a Change in Control, the Administrator may
not be terminated by the Plan Sponsor or its rights or responsibilities
diminished by any amendment to the Plan.”

 

26

--------------------------------------------------------------------------------

 
